113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cyrill Athanasios KOLOCOTRONIS, Appellant,v.SOCIAL SECURITY ADMINISTRATOR, Appellee.
No. 97-2086.
United States Court of Appeals, Eighth Circuit.
Submitted April 28, 1997.Filed May 13, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BEAM, LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Cyrill A. Kolocotronis brought this action in the district court alleging that he was improperly deprived of Social Security benefits while he was involuntarily detained as a state mental patient.  The district court determined that the claim was frivolous and dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), finding that Kolocotronis as an individual confined in a penal institution on a felony conviction was not entitled to Social Security benefits.  See Order dated February 3, 1997.  The court in a subsequent order dated March 18, 1997, found that Kolocotronis was not an incarcerated felon after all because he was actually found not guilty because of his mental state at the time of the alleged offense.  After this later finding, the court


2
did not, however, revisit the issue of whether the claim was frivolous.  This should have been done.  We, therefore, remand this matter to the district court for further consideration in view of its holding of March 18, 1997.